Citation Nr: 0305249	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  96-36 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1972 to June 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1995 rating decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).  This case was certified to the Board by the San 
Juan, Puerto Rico, VARO.

This case was before the Board previously in July 1999, at 
which time it was remanded for additional development.  In 
September 2002, the case was again before the Board.  The 
Board concluded that new and material evidence had been 
submitted and reopened the appellant's claim.  Additional 
development of the appellant's claim was undertaken by the 
Board pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  In March 2003, upon completion of the additional 
development, the Board provided notice of the development as 
required by Rule of Practice 903.  See 38 C.F.R. § 20.903 
(2002).  In March 2003 the appellant's representative filed a 
supplemental brief in response to the additional development.

The appellant appeared at a hearing held at the RO on October 
25, 1996.  A transcript of that hearing has been associated 
with the record on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant was treated for complaints of nervousness 
and sleeplessness during service; at separation he was 
described as psychiatrically normal.

3.  The appellant has a current psychiatric disorder, 
diagnosed under varying diagnoses but most recently as 
dysthymia and bereavement.

4.  The appellant current psychiatric disability was first 
shown many years after service and is not due to any incident 
of service.


CONCLUSION OF LAW

The appellant does not have a current chronic psychiatric 
disorder that was incurred in service or within any 
applicable presumptive period.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records indicate that, at his June 1972 
enlistment examination, the appellant reported that he had 
frequent trouble sleeping.  He was found to be 
psychiatrically "normal."  In February 1973 the appellant 
was treated for a nervous condition.  He complained of 
excessive nervousness and sleeplessness.  The appellant 
requested treatment with medication.  The appellant's 
separation examination report is negative for a nervous 
disorder.  The appellant was found to be psychiatrically 
"normal."

In September 1975 the appellant was treated as a VA 
outpatient.  He reported having been prescribed pills for his 
nerves while in service.  He complained that he had frequent 
nightmares and that he felt nervous and shaky particularly in 
the morning.  The diagnosis was "Anxiety Reaction?".

VA medical records from July 1993 to March 2002 show 
psychiatric treatment.  Diagnoses included adjustment 
disorder with depressed mood; bereavement; major depressive 
episode complicated by bereavement; major depression; post-
traumatic stress disorder (PTSD); depressive disorder, not 
otherwise specified; atypical depression; and major 
depressive disorder with psychotic features.

The appellant was hospitalized at a VA facility in August 
1993 for bereavement complicated by major depressive episode.  
He reported having had nightmares and a "nervous breakdown" 
while in service in Vietnam.  He stated that he was treated 
with Valium for a few weeks.  After the rape and murder of 
his spouse by a burglar in October 1992, the appellant was 
unable to work, became depressed, slept poorly, and lost his 
appetite.  He was anhedonic and hopeless and contemplated 
seriously suicide.  He had sought psychiatric treatment 
briefly in January 1993 when he had been prescribed 
medication.

In September 1993 the appellant was treated as a VA 
outpatient by a therapist.  The appellant's spouse had been 
murdered approximately ten months previously.  He was trying 
to raise their children without her assistance.  The 
appellant discussed his past episode of "nerves" also in 
the context of trauma-the trauma at that time being his 
experience in service of being unable to speak or understand 
English well.

In October 1993 the appellant was treated as a VA outpatient 
for adjustment disorder with depressed mood.  The appellant 
discussed at length information about the murderer of his 
spouse.  With the appellant's consent, the information was 
passed on to the local police department.

In November 1993 the appellant was treated as a VA outpatient 
for severe major depressive episode.  The appellant stated 
that he was spending less time looking for the murderer of 
his spouse, and he was less preoccupied with finding that 
man.  He felt relieved that the authorities had finally begun 
their investigation into the matter.

The appellant was hospitalized again from November 1993 to 
December 1993.  He reported that he was mistreated while in 
service because he did not speak or understand English.  He 
stated that the experience left him very nervous and gave him 
an unsteady hand.  While in service, a military physician 
prescribed Valium to him.  The appellant presented with 
depressive symptoms in the context of multiple stressors, 
including the death of his spouse, financial stressors, 
unemployment, and caring for his children.  He had homicidal 
ideations toward the murderer of his spouse and suicidal 
ideation towards himself and his children.  The diagnosis was 
major depressive episode with complicated bereavement.  A 
December 17, 1993, psychosocial summary includes that the 
appellant had a history of violent episodes.  He got in many 
fights while in the military because he was mistreated by 
officers..  He stated that the experience left him very 
anxious and very nervous.  A recruiter had promised to the 
appellant that he would be assigned to a Spanish-speaking 
unit.  Instead, the appellant had been assigned to Fort Dix, 
New Jersey.  He felt very insecure because of his poor 
English skills.  He often got into trouble with his sergeant 
because he was unable to understand the orders.  He was also 
subject to verbal abuse.  After service, his hand began to 
tremble, and his eye twitched occasionally.

A psychological consultation evaluation was completed on 
December 20, 1993.  In the resulting report, it was noted 
that the appellant reported that he had been mistreated while 
in service because he did not understand English well.  He 
felt that his current nervousness and anger stemmed from 
those years.  He had been treated with Valium while in 
service.  The diagnostic impression was major depressive 
episode with complicated bereavement.  The murder of his 
spouse appeared to have overwhelmed his defenses, and 
features of a borderline personality organization seemed to 
be emerging.  It was also noted that the appellant had begun 
to engage with his individual therapist .  The appellant 
stated that he was being treated fairly now, unlike how he 
had been treated in service.

In June 1994 the appellant was treated as a VA outpatient for 
major depressive episode in partial remission.  He still 
became especially tearful with frequent thoughts of finding 
the person who murdered his spouse.  The examiner noted that 
the appellant knew who had killed his spouse and episodically 
searched locales frequented by that person.

In September 1994 the appellant was diagnosed with a chronic 
neuropsychiatric condition.  The physician noted that the 
appellant had a history of a chronic neuropsychiatric 
condition for approximately 20 years.  He had been stable 
until two years previously when someone killed his spouse.  
He had a sad and worried appearance.  He complained of 
insomnia, nightmares, depressed mood, and anti-social 
behavior.  A consultation with the mental health clinic was 
requested.  At the subsequent mental health consultation, it 
was noted that the appellant's psychiatric treatment had 
begun in earnest in the summer of 1993 with hospitalizations 
at VA facilities in New York.  The appellant had returned to 
Puerto Rico because the assassin of his spouse was on the 
island and the appellant wanted revenge.  He was coherent and 
relevant.  He had marked dysphoria, irritability, anger, and 
impaired impulse control.  He had homicidal ideations against 
the assassin of his spouse.  The diagnosis was depressive 
disorder.  Inpatient treatment was scheduled.

From October 1994 to November 1994, the appellant was 
hospitalized for severe depression and ideas of hanging the 
man who had killed the appellant's spouse in October 1992.  
The appellant complained of flashbacks of this incident.  He 
was severely depressed.  He had nightmares and flashbacks, in 
which he saw his spouse asking for help.  The appellant 
presented with PTSD related to this incident.  On first 
interview, the main topic of concern was the murder of his 
spouse and homicidal ideas toward her murderer.  With 
treatment, his homicidal and suicidal ideation disappeared.  
The appellant was not aggressive.  He was polite and 
cooperative and had goals to help his children.  Diagnoses 
were PTSD and recurrent major depression.

In November 1994 the appellant hinted that legal route might 
be acceptable to punish his spouse's assassin.

In February 1995 the appellant was treated as a VA outpatient 
for severe PTSD and depression.  The veteran reported that he 
was "Okay" but that he would be better when his vengeance 
against his spouse's murderer had been accomplished.

In November 1995 the appellant was treated as a VA outpatient 
for PTSD depression recent financial stressors had increased 
severity and frequency of re-experiencing, both nightmares 
and daytime intrusive thoughts, of trauma involving his 
spouse.

In June 1996 a VA clinical social worker stated that the 
appellant was currently being treated for non-combat PTSD.

At an October 25, 1996 hearing, the appellant testified that 
during service he was very nervous and stressed and 
aggravated because of his situation.  He had been misled by 
the recruitment sergeant, who had even provided him with 
answers for the entrance test prior to the test.  The 
appellant was assigned to a station where no one else spoke 
Spanish, and his English was inadequate for him to 
communicate well.  During basic training, he was unable to 
sleep well because of the changes in his life.  He had 
nightmares.  He wanted to kill his drill sergeant.  When the 
appellant was stationed subsequently in Aberdeen, Maryland, a 
physician provided Valium to him.  He explained that he 
endured many insults from others while in service because of 
his difficulties.  He cried occasionally because he felt 
depressed, hurt, and humiliated.  When he was discharged from 
service, he was a different person from whom he had been when 
he entered.  Thereafter, he had difficulty maintaining stable 
employment.  He did not seek disability benefits or 
psychiatric treatment immediately after service because of 
concerns that VA would treat him as badly as the military 
had.  He currently took medication to treat his symptoms of 
nervousness.  He had had tremors in his hands for 
approximately three years.  The appellant's sister was sworn 
in as a witness but did not testify.

In October 1998 the appellant was treated as a VA outpatient 
for PTSD and major depressive disorder with psychotic 
features.  Complaints included poor sleep with nightmares.  
He referred auditory hallucinations.

In February 2001 the appellant was treated as a VA outpatient 
for follow-up of PTSD.  His spouse had been killed in a hold-
up at his home in October 1992.  He stated that since then he 
had lost everything.  His mood and affect were anxious and 
depressed.

In March 2002 the appellant was treated as a VA outpatient 
for complaints of hearing voices calling his name.  He was 
cooperative, spontaneous, relevant, coherent, and logical.  
He had depressed-anxious-angry mood and affect.  The 
diagnosis was "PTSD (Wife killed in front of children . . . 
, as [appellant] was working away from home.)."

At a January 2003 VA mental disorders examination, the 
examiner reviewed the appellant's claims folder and hospital 
record.  The veteran reported that he sought compensation 
because when he joined the service he was entrapped by the 
recruiter-he was offered things that were not granted.  He 
added that the recruiter provided test answers to him.  He 
was not sent to language school to learn English as he had 
been promised he would be.  He saw a psychiatrist at Fort 
Dix, New Jersey, in approximately 1972.  He was sent to jump 
school but was removed because of the language barrier.  He 
reported that he saw a psychiatrist in Maryland in 1973 and 
was treated with Valium.  The appellant stated that he was 
without treatment for 20 years.  He stated that he sought 
treatment in  1992 because he got into a crisis but that he 
had always been suffering from nightmares about his sergeant 
pressuring him during training.  He complained of gastric 
problems when he became nervous and occasional shaking of his 
hands.  He reported suffer palpitations.  He complained of 
severe financial problems.  In the past year, he had been 
treated at the VA outpatient clinic in Ponce, Puerto Rico.  
He was treated with Xanax, Paxil, and olanzapine.  The 
appellant had been unemployed since 1992.  He had worked 
previously for the Empress Hotel for six years.  He received 
Social Security benefits.

After examining the appellant, the examiner diagnosed 
dysthymia and bereavement.  Based on his review of the 
appellant's records, documents, history, and evaluations, the 
examiner opined that it was "unlikely" that the appellant's 
neuropsychiatric disabilities were related to service.  The 
examiner explained that the appellant's anxiety described in 
service was due to situational reactions and was not formally 
diagnosed as a neuropsychiatric entity.  The examiner added 
that the neuropsychiatric condition was present after the 
appellant's spouse was killed. 

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a February 2002 
letter, the RO informed the appellant of the type of evidence 
needed to substantiate his claim, specifically the type of 
evidence required to establish entitlement to service 
connection compensation benefits.  In that letter, the RO 
also informed the appellant that VA would assist in obtaining 
identified records, but that it was his duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (holding that both the statute, 
38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
Further, in Supplemental Statements of the Case (SSOCs) dated 
in February 2002 and May 2002, the RO described the type of 
evidence lacking from the appellant's claim and outlined the 
respective responsibilities of VA and the appellant for 
obtaining evidence. 

Given the above, the Board concludes that VA has notified the 
claimant of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate his claims, and has indicated which portion of 
that information and evidence, if any, is to be provided by 
him and which portion, if any, VA would attempt to obtain on 
his behalf.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the discussions in the 
February 2002 letter and the SSOCs informed the appellant of 
the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.

As for VA's duty to assist a veteran, medical records have 
been obtained from the VA facilities in Bronx, New York, and 
Ponce, San Juan.  Service medical records have been obtained 
for all relevant periods of service.  There is no indication 
that other relevant (i.e., those pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained.  As for VA's duty to obtain any medical 
examinations, the appellant was provided an examination in 
January 2003.  That examination included a medical opinion as 
to whether the disability claimed in this case was related to 
the appellant's military service.  

In short, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  Further, the 
RO's efforts have complied with the instructions contained in 
the July 1999 Remand from the Board.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Another remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). 

VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  Any "error" 
to the appellant resulting from this Board decision does not 
affect the merits of his claim or his substantive rights, for 
the reasons discussed above, and is therefore harmless.  See 
38 C.F.R. § 20.1102 (2002).  Having determined that the 
duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value, of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  Service 
connection for psychoses may be presumed if they became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Alternatively, service 
connection may be awarded for a "chronic disease" when a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.

In this case, the appellant has a current psychiatric 
disorder.  Diagnoses have been multiple and varied, but the 
diagnoses at the January 2003 VA mental disorders examination 
were dysthymia and bereavement.  Accordingly, the appellant 
satisfies the initial criteria of having a current 
disability.  The evidence shows that in February 1973 the 
appellant was treated for a nervous condition in service.  
The appellant was treated once in September 1975 for a 
diagnosis of "Anxiety Reaction?".  The appellant was next 
treated in 1993 after the untimely death of his spouse in 
1992 and almost twenty years after the end of his military 
service.  Medical expertise is required to relate a current 
disability to the appellant's in service treatment or post-
service symptoms.  Whether certain symptoms can be said with 
any degree of medical certainty to be early manifestations of 
a disorder first diagnosed years later is a medical question 
requiring medical evidence for its resolution.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Clyburn v. West, 12 Vet. App. 296 (1999).  In this case, 
there is no competent medical evidence linking the 
appellant's current psychiatric disorder to any disease or 
injury in service or any appropriate presumptive period 
thereafter.  Although many of the treatment records note that 
the appellant was treated in service for symptoms of 
nervousness, none of the records relates the appellant's 
current disability to those symptoms.  The only medical 
opinion as to whether the appellant's current disability is 
related to his military experience is from the January 2003 
VA mental disorders examination.  The examiner reviewed 
thoroughly the record and examined the appellant.  The 
examiner opined that it was "unlikely" that the appellant's 
neuropsychiatric disabilities were related to service.  The 
examiner explained that the appellant's anxiety described in 
service was due to situational reactions and was not formally 
diagnosed as a neuropsychiatric entity.  The examiner added 
that the neuropsychiatric condition was present after the 
appellant's spouse was killed.  Accordingly, because the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for a nervous 
disorder, the claim must be denied.


ORDER

Entitlement to service connection for a nervous disorder is 
denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


